                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:14-CR-00050-RJC
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 THOMAS THREATT                             )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A) and the Coronavirus Aid, Relief, and Economic Security (CARES) Act

of 2020. (Doc. No. 23).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment for extraordinary

and compelling reasons on motion of the Director of the Bureau of Prisons (BOP).

Now a court may entertain a motion filed by a defendant: (1) after full exhaustion of

all administrative rights to appeal a failure of the BOP to bring a motion on the

inmate’s behalf; or (2) after the lapse of 30 days from the receipt of such a request

by the warden of the facility, whichever is earlier. Here, the defendant has not

shown that he has first sought relief through the warden at his facility; therefore,

the Court is without authority to consider the merits of his claim for compassionate

release. United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

         In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)



           Case 3:14-cr-00050-RJC Document 24 Filed 05/18/20 Page 1 of 2
              of the Act gives the Director of the BOP authority to lengthen the maximum

              amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

              3624(c)(2) during the covered emergency period, if the Attorney General finds that

              emergency conditions will materially affect the functioning of the BOP. On April 3,

              2020, the Attorney General issued a memorandum to the Director of the BOP

              making that finding and directing the immediate processing of suitable candidates

              for home confinement. However, nothing in the CARES Act gives the Court a role

              in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

              (4th Cir. 2018) (district court lacks authority to govern designation of prisoners

              under § 3624(c)(2)).

                       IT IS, THEREFORE, ORDERED that the defendant’s motion for

              compassionate release, (Doc. No. 23), is DENIED without prejudice.

                       The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: May 18, 2020




                                                           2



                         Case 3:14-cr-00050-RJC Document 24 Filed 05/18/20 Page 2 of 2
